Exhibit 10.50

 

December 20, 2011

 

Tessie Che

700 West E Street, Unit 3402

San Diego, CA 92101

 

Dear Tessie:

 

This letter sets forth the terms and conditions of the separation agreement (the
“Agreement”) that Optimer Pharmaceuticals, Inc. (the “Company”) is offering to
you to aid in your employment transition.

 

1.             Termination of Employment. The Company and you have mutually
agreed that you will cease employment with the Company effective as of
January 10, 2012 (the “Separation Date”). For purposes of this Agreement only,
the Company will consider such employment termination to be a Covered
Termination pursuant to the Company’s Amended and Restated Severance Benefit
Plan (the “Severance Plan”). You acknowledge and agree that, at the time of the
Separation Date, you held an Officer position at the Company, and that pursuant
to the Severance Plan, you are eligible for Company Officer level severance
benefits, and that the Company, although not obligated to do so, is providing
additional benefits pursuant to this Agreement.

 

2.             Base Salary Severance. If you sign, date and return this
Agreement to the Company within twenty-one (21) days of the date hereof, you do
not revoke it, and you comply with your continuing obligations under this
Agreement and the Severance Plan (including your continuing obligations under
your Employee Proprietary Information Agreement), the Company will pay you cash
severance in an amount equivalent to 24 months of your Base Salary as of the
Separation Date (with total severance payments to equal $630,000), subject to
standard payroll deductions and withholdings (the “Base Salary Severance”). The
Base Salary Severance will be paid to you in substantially equal installments on
the Company’s normal payroll periods during the 24 month period following your
Separation Date, provided, however, than any payments scheduled to be made prior
to the Effective Date of this Agreement (as defined below), shall instead accrue
and be paid to you in a single lump sum during the first payroll period
following the Effective Date.

 

3.             Accrued Salary and Vacation Pay. On the Separation Date, the
Company will pay you any and all accrued and unused vacation and any and all
accrued salary earned through the Separation Date, less standard payroll
deductions and withholdings.

 

4.             Health Insurance and Other Employee Benefits. Your health
insurance benefits will continue through January 31, 2012 (the end of the
calendar month that includes your Separation Date). To the extent provided by
the federal COBRA law or, if applicable, state insurance laws (collectively,
“COBRA”), and by the Company’s current group health insurance policies, you may
be eligible to continue coverage under such group health plan (or to convert to

 

1

--------------------------------------------------------------------------------


 

an individual policy), following such date. No provision of this Agreement will
affect your continuation coverage rights under COBRA. You will be provided with
a separate notice describing your rights and obligations under COBRA laws, and
any rights to convert to an individual policy, on or after the Separation Date.
Additionally, if you timely elect continued group health coverage pursuant to
COBRA, as an additional benefit, the Company will pay your COBRA premium
payments sufficient to continue your group coverage at its current level
(including costs of dependent coverage, if applicable) for a maximum period of
24 months following the Separation Date; provided that, the Company’s obligation
to pay your COBRA premium payments will terminate earlier if you cease to be
eligible for COBRA coverage or you become eligible for coverage under a group
health plan of a subsequent employer. The Company will also schedule an exit
interview with you, at which time the Company human resources department will
provide you with all other information and appropriate forms necessary for you
to ascertain what coverage, if any, might continue to be available to you under
the other Company employee benefit plans after the Separation Date.

 

5.             Stock Options. In connection with your employment, you were
granted various stock options, of which options covering a total 144,615 shares
of the Company’s common stock (the “Options”), are currently outstanding. As of
the Separation Date, 100,240 shares subject to the Options are vested and 44,375
shares are unvested. Subject only to you signing, dating and returning this
Agreement to the Company within twenty-one (21) days of the date hereof, not
revoking it, and complying with your continuing obligations under this Agreement
and the Severance Plan (including your continuing obligations under your
Employee Proprietary Information Agreement), the Company is (a) accelerating
vesting of the Options in full, effective as of the Separation Date, and
(b) extending the period during which you can exercise the Options following the
Separation Date to be commensurate with the original term of each Option, as
applicable. For example, for an Option granted on December 28, 2009 with a
10-year term from the date of grant, you would be able to exercise the Option
through December 27, 2019 despite the termination of your continuous service.

 

Furthermore, you were granted a restricted stock unit covering a total of
600,000 shares of common stock of Optimer Biotechnology, Inc. (the “OBI RSU”).
Subject only to you signing, dating and returning this Agreement to the Company
within twenty-one (21) days of the date hereof, not revoking it, and complying
with your continuing obligations under this Agreement and the Severance Plan
(including your continuing obligations under your Employee Proprietary
Information Agreement), you and the Company are agreeing to amend the OBI RSU as
follows:

 

(a)           The “Issuance Schedule” of the OBI RSU grant notice is amended and
restated to read: “The shares of OBI’s common stock to be issued in respect of
the Award will be issued to Service Provider in January 2013, provided that the
IPO Date is prior to December 31, 2012, and no shares shall be issued in respect
of the Award if the IPO Date is after December 31, 2012.”;

 

(b)           The “Vesting Schedule” of the OBI RSU grant notice is amended and
restated to read in its entirety as follows: “The shares of OBI’s common stock
issued in respect of the Award will be fully vested upon issuance”;

 

2

--------------------------------------------------------------------------------


 

(c)           Section 5 of the award agreement related to the OBI RSU is amended
and restated to read in its entirety as follows: “5. DATE OF ISSUANCE. The
shares of OBI Common Stock to be issued in respect of the Award will be issued
to you, provided that the IPO Date occurs prior to December 31, 2012, as soon as
practicable after December 31, 2012, but in no event later than thirty (30) days
after December 31, 2012. Notwithstanding the foregoing, the Company reserves the
right, in its discretion, to earlier issue the shares of OBI Common Stock to
you.”; and

 

(d)           Section 6 of the award agreement related to the OBI RSU is amended
and restated to read in its entirety as follows: “6. VESTING. The shares issued
in respect of your Award will be fully vested upon issuance.”

 

6.             Additional Severance Payment. In addition to the Base Salary
Severance, if you sign, date and return this Agreement to the Company within
twenty-one (21) days of the date hereof, you do not revoke it, and you comply
with your continuing obligations under this Agreement and the Severance Plan
(including your continuing obligations under your Employee Proprietary
Information Agreement), you shall be eligible to receive a one-time additional
cash payment of $130,900 (the “Additional Severance Payment”), based on the
Company’s achievement of the pre-established corporate goals (the “Goals”)
established by the Compensation Committee of the Board in connection with the
Company’s 2011 Incentive Compensation Plan. Any payment of the Additional
Severance Payment will occur at the same time as such amounts under the
Company’s 2011 Incentive Compensation Plan are paid to other similarly situated
Company executives.

 

7.             No Other Compensation or Benefits. You acknowledge that, except
as expressly provided in this Agreement, you will not be entitled to receive any
additional compensation, severance, or benefits from the Company after the
Separation Date.

 

8.             Expense Reimbursements. You agree that, within twenty-one (21)
days of the Separation Date, you will submit your final documented expense
reimbursement statement reflecting all business expenses you incurred through
the Separation Date, if any, for which you seek reimbursement. The Company will
reimburse you for these expenses pursuant to its regular business practice.

 

9.             Proprietary Information Obligations. You acknowledge and affirm
your agreement to adhere to your continuing obligations under your Employee
Proprietary Information Agreement.

 

10.          Return of Property. Except as otherwise provided in Section 12, you
agree to return to the Company, no later than twenty-one (21) days of the
Separation Date, all Company documents (and all copies thereof), other property
of the Company in your possession or control, and any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof in whole or in part). You agree that you will
make a diligent search to locate any such documents, property and information
prior to the passage of twenty-one (21) days from the Separation Date. In
addition, if you have used any personally owned computer, server, or e-mail
system to receive, store, review, prepare or transmit any Company confidential
or proprietary data, materials or information, then you agree

 

3

--------------------------------------------------------------------------------


 

 to provide the Company, within twenty-one (21) days after the Separation Date,
with a computer-useable copy of all such information and then permanently delete
and expunge such Company confidential or proprietary information from those
systems without retaining any reproductions (in whole or in part); and you agree
to provide the Company access to your system as requested to verify that the
necessary copying and/or deletion is done. The Company agrees to return to you,
no later than twenty-one (21) days after the Separation Date all property of
yours in the Company’s possession or control, provided that you specifically
identify such property. The Company will also make, within twenty-one (21) days
after the Separation Date, an information technology professional available to
assist you with the removal and retrieval of your personal information from the
computer issued to you by the Company.

 

11.          Nondisparagement. You agree not to disparage the Company, and the
Company’s officers, directors, employees, stockholders, investors and agents, in
any manner likely to be harmful to them or their business, business reputation
or personal reputation; provided that you may respond accurately and fully to
any question, inquiry or request for information when required by legal process
(e.g., a valid subpoena or other similar compulsion of law) or as part of a
government investigation. The Company agrees that it shall not and the Company
shall cause its directors and executive officers to not disparage or make
derogatory or defamatory statements about you.

 

12.          Cooperation and Assistance. You agree that you will not voluntarily
provide assistance, information or advice, directly or indirectly (including
through agents or attorneys), to any person or entity in connection with any
claim or cause of action of any kind brought against the Company, nor shall you
induce or encourage any person or entity to bring such claims; provided that you
may respond accurately and fully to any question, inquiry or request for
information when required by legal process (e.g., a valid subpoena or other
similar compulsion of law) or as part of a government investigation. Further,
you agree to voluntarily cooperate with the Company if you have knowledge of
facts relevant to any threatened or pending litigation against the Company by
making yourself reasonably available without further compensation for interviews
with the Company or its legal counsel, for preparing for and providing
deposition testimony, and for preparing for and providing trial testimony. To
ensure an orderly transition of your duties and in consideration for the
benefits being provided to you under this Agreement, you agree to provide
reasonable assistance during the first three (3) months following the Separation
Date with (a) the transition of the Company’s new Senior Vice President of
Manufacturing, (b) other projects that you and the Company mutually agree upon
(such as the preparation of a written history of the Company and planning
regarding the Company’s new San Diego facility), and (c) advising the Company
and/or the Board on matters known to you from your former employment with the
Company, as the Company’s Chief Executive Officer or his designees may request
from time to time. The Company will provide you with reasonable access to
(i) the Company facilities at its sole discretion, provided such access shall be
in an amount reasonably necessary for you to perform your duties required by the
previous sentence and (ii) Company materials, documents and data as the Company
deems reasonably necessary or useful to enable you to complete any of the
projects described in the previous sentence.

 

13.          Chemistry Laboratory. The Company will (i) name the chemistry
laboratory in its new San Diego facility -T. CHEmistry Labs”, (ii) name a
conference room in the new laboratory the “TMC Conference Room”

 

4

--------------------------------------------------------------------------------


 

14.                               Confidentiality. The provisions of this
Agreement will be held in strictest confidence by you and the Company and will
not be publicized or disclosed in any manner whatsoever; provided, however,
that: (a) you may disclose this Agreement to your immediate family; (b) the
parties may disclose this Agreement in confidence to their respective attorneys,
accountants, auditors, tax preparers, and financial advisors; (c) the Company
may disclose this Agreement as necessary to fulfill standard or legally required
corporate reporting or disclosure requirements; and (d) the parties may disclose
this Agreement insofar as such disclosure may be necessary to enforce its terms
or as otherwise required by law. In particular, and without limitation, you
agree not to disclose the terms of this Agreement to any current or former
Company employee, independent contractor or affiliate other than Michael Chang.

 

15.          Release of Claims. In exchange for the consideration provided to
you by this Agreement that you are not otherwise entitled to receive, you hereby
generally and completely release the Company and its current and former
directors, officers, employees, stockholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively, the “Released Parties”) from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to or on
the date that you sign this Agreement (collectively, the “Released Claims”). The
Released Claims include, but are not limited to: (a) all claims arising out of
or in any way related to your employment with the Company, or the termination of
that employment; (b) all claims related to your compensation or benefits from
the Company including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (c) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing, including but not limited to claims arising under or related to the
Severance Plan or your employment offer letter; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (the “ADEA”), the federal Family and
Medical Leave Act, the California Labor Code, and the California Fair Employment
and Housing Act (as amended). Notwithstanding the foregoing, the following are
not included in the Released Claims (the “Excluded Claims”): (a) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party, the charter, bylaws, or
operating agreements of the Company, or under applicable law; (b) any rights
that are not waivable as a matter of law; or (c) any claims arising from the
breach of this Agreement. You hereby represent and warrant that, other than the
Excluded Claims, you are not aware of any claims you have or might have against
any of the Released Parties that are not included in the Released Claims.

 

16.          ADEA Waiver. You acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the ADEA (“ADEA Waiver”).
You also acknowledge that the consideration given for the ADEA Waiver is in
addition to anything of value to which you were already entitled. You are
advised by this writing, as required by the ADEA, that: (a) your ADEA Waiver
does not apply to any claims that may arise after you sign this Agreement;
(b) you should consult with an attorney prior to executing this Agreement;

 

5

--------------------------------------------------------------------------------


 

(c) you have twenty-one (21) days within which to consider this ADEA Agreement
(although you may choose to voluntarily execute this Agreement earlier); (d) you
have seven (7) days following the execution of this Agreement to revoke the ADEA
Waiver(in a written revocation sent to me); and (e) this ADEA Waiver will not be
effective until the eighth day after you sign this Agreement, provided that you
have not earlier revoked this ADEA Waiver(the “Effective Date”). You will not be
entitled to receive any of the benefits specified by this Agreement unless and
until it becomes effective.

 

17.          Section 1542 Waiver. In giving the releases set forth in this
Agreement, which include claims which may be unknown to you at present, you
acknowledge that you have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” You hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to the releases
granted herein, including but not limited to the release of unknown and
unsuspected claims granted in this Agreement.

 

18.          Section 409A Compliance. You and the Company agree and acknowledge
that Section 4 of the Severance Plan is incorporated in its entirety into this
Agreement.

 

19.          Attorney Fees. The Company will reimburse you, up to a maximum of
$5,000, for reasonable legal fees incurred with the negotiation, preparation and
execution of this Agreement. You must submit to the Company such evidence deemed
reasonably sufficient by the Company to document such legal fees within thirty
(30) days of the effective date of this Agreement and the Company shall pay such
reimbursement within thirty (30) days of receiving such final verification of
the applicable legal fees.

 

20.          Miscellaneous. This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
regard to its subject matter. This Agreement is entered into without reliance on
any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other such promises, warranties or
representations. This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company. This
Agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, and your and its heirs, successors and assigns. If any provision of
this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified so as to be rendered enforceable.
This Agreement will be deemed to have been entered into and will be construed
and enforced in accordance with the laws of the State of California as applied
to contracts made and to be performed entirely within California. Any ambiguity
in this Agreement shall not be construed against either party as the drafter.
Any waiver of a breach of this Agreement shall be in writing and shall not be
deemed to be a waiver of any successive breach. This Agreement may be executed
in counterparts and facsimile signatures will suffice as original signatures.

 

If this Agreement is acceptable to you, please sign below and return the
original to me.

 

Sincerely,

 

OPTIMER PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

/s/ Kurt Hartman

 

 

Kurt Hartman, General Counsel

 

 

 

 

 

UNDERSTOOD AND AGREED:

 

 

 

 

 

/s/ Tessie Che

 

Tessie Che

 

 

 

 

 

Date:

January 10, 2012

 

 

6

--------------------------------------------------------------------------------